            Case 3:20-cv-00642-RCJ-WGC Document 4 Filed 03/26/21 Page 1 of 2




 1                               UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3                                                           Case No.: 3:20-cv-000642-RCJ -WGC
      VICTOR CAMARGO JUAREZ,
 4                                                                            Order
              Plaintiff
 5                                                                       Re: ECF No. 1
      v.
 6
   ROBERT HUMASON, HUMASON, II,
 7 INC., dba MCDONALD'S RESTAURANT,
   MILLY MORENO, and DOES 1-10,
 8
          Defendants
 9

10
             Plaintiff has filed an application to proceed in forma pauperis (IFP) and a civil complaint
11
     asserting violations of Title VII. (ECF Nos. 1, 1-1.)
12
            The Local Rules of Practice for the District of Nevada provide: “Any person who is
13
     unable to prepay the fees in a civil case may apply to the court for authority to proceed in forma
14
     pauperis. The application must be made on the form provided by the court and must include a
15
     financial affidavit disclosing the applicant’s income, assets, and liabilities.” LSR 1-1.
16
            Plaintiff's IFP application was submitted on a form from the Second Judicial District
17
     Court in and for the County of Washoe, State of Nevada, and not on the form for the United
18
     States District Court for the District of Nevada. Therefore, Plaintiff's application currently on file
19
     (ECF No. 1) is DENIED WITHOUT PREJUDICE.
20
            The Clerk shall SEND Plaintiff a copy of the instructions and application to proceed IFP
21
     for a non-prisoner. Plaintiff has 30 days from the date of this Order to file his completed IFP
22
     application on the correct form.
23
         Case 3:20-cv-00642-RCJ-WGC Document 4 Filed 03/26/21 Page 2 of 2




 1        If Plaintiff fails to timely file a completed IFP application or pay the filing fee, his action

 2 may be dismissed.

 3 IT IS SO ORDERED.

 4 Dated: March 26, 2021

 5                                                            _________________________________
                                                              William G. Cobb
 6                                                            United States Magistrate Judge

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                     2
